                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              ASHEVILLE DIVISION
                     CIVIL ACTION NO. 1:20-CV-00077-KDB-DSC


 CHRISTOPHER DRAPER,                            )
                                                )
                   Plaintiff,                   )
                                                )
 v.                                             )                  ORDER
                                                )
 C R BARD INCORPORATED et. al.,                 )
                                                )
                 Defendants.                    )



       THIS MATTER is before the Court on the “Motion for Admission Pro Hac Vice and

Affidavit [for Jonathan Mencel]” (document #13) filed April 14, 2020. For the reasons set forth

therein, the Motion will be granted


       The Clerk is directed to send copies of this Order to counsel for the parties and to the

Honorable Kenneth D. Bell.


       SO ORDERED.                        Signed: April 15, 2020




      Case 1:20-cv-00077-KDB-DSC Document 14 Filed 04/15/20 Page 1 of 1
